Concurring Opinion by
Mr. Justice Roberts:
I concur in the result reached by the majority. However, since this Court has today in Commonwealth v. Negri, 419 Pa. 117, 213 A. 2d 670 (1965), refused to give retrospective application to Escobedo v. Illinois,* Negri rules the instant case and makes further discussion of the right to counsel issue presently unnecessary. Although I dissented from the holding in Negri, that decision binds this Court until overruled. See Commonwealth ex rel. Corbin v. Myers, 419 Pa. 139, 144, 213 A. 2d 356, 358 (1965) (concurring opinion).
Mr. Justice Musmanno joins in this opinion.

 378 U.S. 478, 84 S. Ct. 1758 (1964).